             Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 1 of 7




 1 ROBBINS LLP
   BRIAN J. ROBBINS (190264)
 2 brobbins@robbinsllp.com
   CRAIG W. SMITH (164886)
 3 csmith@robbinsllp.com
   SHANE P. SANDERS (237146)
 4 ssanders@robbinsllp.com
   5040 Shoreham Place
 5 San Diego, CA 92122
   Telephone: (619) 525-3990
 6 Facsimile: (619) 525-3991

 7 Lead Counsel for Plaintiffs

 8 [Additional Counsel on Signature Pages]
 9                                 UNITED STATES DISTRICT COURT
10                                NORTHERN DISTRICT OF CALIFORNIA

11
   IN RE NUTANIX, INC. STOCKHOLDER                       )   Lead Case No. 3:19-CV-03817-WHO
12 DERIVATIVE LITIGATION                                 )
                                                         )
13                                                       )   (Consolidated with Case No. 3:19-cv-03821-
                                                         )   WHO)
14 This Document Relates To:                             )
                                                         )   STIPULATION AND [PROPOSED] ORDER
15       ALL ACTIONS.                                    )   VOLUNTARILY DISMISSING ACTION
                                                         )
16                                                       )
                                                         )
17                                                       )
                                                         )
18

19          Pursuant to Rules 23.1(c) and 41(a) of the Federal Rules of Civil Procedure, plaintiffs Aravind
20 Bhonagiri, Ashwin Juneja, and TJ Park ("Plaintiffs"), nominal defendant Nutanix, Inc. ("Nutanix"), and

21 individual defendants Dheeraj Pandey, Duston M. Williams, David Sangster, Tyler Wall, Jeffrey T. Parks,

22 Michael P. Scarpelli, Steven J. Gomo, Ravi Mhatre, John McAdam, Susan L. Bostrom, Craig Conway,

23 Sudheesh N. Vadakkedath, Louis J. Attanasio, and Kenneth W. Long III (the "Individual Defendants" and

24 together with Nutanix, the "Defendants"), by and through their respective counsel, hereby stipulate and

25 agree to the voluntary dismissal of the above-entitled consolidated action (the "Action") as follows:

26          WHEREAS, on June 17, 2020, Plaintiffs filed their Verified Consolidated Amended Stockholder
27 Derivative Complaint for Breach of Fiduciary Duty, Waste of Corporate Assets, Unjust Enrichment,

28                                                     -1-
                   STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                      Lead Case No. 3:19-CV-03817-WHO
              Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 2 of 7




 1 Violation of the Securities Exchange Act of 1934, and Contribution (Dkt. No. 48) (the "Complaint"),

 2 which alleged that demand on Nutanix's Board of Directors (the "Board") was futile because there was

 3 reason to doubt the disinterestedness and/or independence of a majority of the members of the Board;

 4          WHEREAS, on July 7, 2020, Defendants filed motions to dismiss the Complaint (the "Motions to

 5 Dismiss") (Dkt. Nos. 51-52);

 6          WHEREAS, on October 5, 2020, the Court granted the Motions to Dismiss with leave to amend

 7 (Dkt. No. 67);

 8          WHEREAS, in light of the Court's finding that Plaintiffs' demand futility allegations were
 9 insufficient and that Plaintiffs instead should have made a demand on Nutanix's Board, on November 25,

10 2020, Plaintiffs sent the current Board a formal demand to investigate Plaintiffs' allegations and take any

11 and all appropriate action in the best interests of Nutanix, including potentially bringing claims against

12 Defendants in this case (the "Demand");

13          WHEREAS, the parties agree that, as a result of Plaintiffs' Demand, the demand futility issue is
14 now moot;

15          WHEREAS, in light of the foregoing, Plaintiffs hereby voluntarily dismiss this Action with
16 prejudice as to demand futility only, but otherwise without prejudice, with each party to bear his, her, or

17 its own costs and fees;

18          WHEREAS, the parties respectfully submit that notice of the voluntary dismissal of this Action

19 pursuant to Fed. R. Civ. P. 23.1(c) is not necessary because: (i) there has been no settlement or compromise

20 between the parties to this Action; (ii) there has been no collusion among the parties; and (iii) Plaintiffs

21 and their counsel have not received (and will not receive) any compensation or consideration from Nutanix

22 or Defendants in connection with the voluntary dismissal of this Action; and

23          WHEREFORE, the parties, through their undersigned counsel, hereby agree, stipulate, and

24 respectfully request that the Court enter an Order as follows:

25          THEREFORE, IT IS HEREBY STIPULATED AND REQUESTED by the parties, through their

26 undersigned counsel of record and subject to the Court's approval, as follows:

27

28                                                     -2-
                    STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                       Lead Case No. 3:19-CV-03817-WHO
            Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 3 of 7




           1.     The Action shall be dismissed with prejudice as to demand futility only, but otherwise
 1

 2 without prejudice; and

 3         2.     The parties shall bear their own respective attorneys' fees and costs incurred in connection

 4 herewith.

 5
           IT IS SO STIPULATED.
 6

 7   Dated: December 1, 2020                            ROBBINS LLP
                                                        BRIAN J. ROBBINS
 8                                                      CRAIG W. SMITH
                                                        SHANE P. SANDERS
 9

10                                                                    /s/ Shane P. Sanders
                                                                     SHANE P. SANDERS
11
                                                        5040 Shoreham Place
12                                                      San Diego, CA 92122
                                                        Telephone: (619) 525-3990
13                                                      Facsimile (619) 525-3991
                                                        E-mail: brobbins@robbinsllp.com
14                                                              csmith@robbinsllp.com
                                                                ssanders@robbinsllp.com
15
                                                        Lead Counsel for Plaintiffs
16
                                                        JOHNSON FISTEL, LLP
17                                                      Frank J. Johnson
                                                        Chase M. Stern
18                                                      655 West Broadway, Suite 1400
                                                        San Diego, CA 92101
19                                                      Telephone: (619) 230-0063
                                                        Facsimile: (619) 255-1856
20                                                      E-mail: frankj@johnsonfistel.com
                                                                 chases@johnsonfistel.com
21
                                                        Co-Counsel for Plaintiffs
22
                                                        LAW OFFICES OF TIMOTHY L. MILES
23                                                      TIMOTHY L. MILES
                                                        124 Shiloh Ridge
24                                                      Hendersonville, TN 37075
                                                        Telephone: (855) 846-6529
25                                                      E-mail: tmiles@timmileslaw.com

26                                                      Counsel for Plaintiff Ashwin Juneja

27

28                                                    -3-
                  STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                     Lead Case No. 3:19-CV-03817-WHO
            Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 4 of 7



                                               WILSON SONSINI GOODRICH & ROSATI
 1   Dated: December 1, 2020                   NINA F. LOCKER
                                               IGNACIO E. SALCEDA
 2

 3                                                          /s/ Ignacio E. Salceda
                                                          IGNACIO E. SALCEDA
 4
                                               650 Page Mill Road
 5                                             Palo Alto, CA 94304
                                               Telephone: (650) 493-9300
 6                                             Facsimile: (650) 493-6811
                                               E-mail: nlocker@wsgr.com
 7                                                    isalceda@wsgr.com
 8
                                               Attorney for Defendants Dheeraj Pandey,
 9                                             Duston M. Williams, David Sangster, Tyler
                                               Wall, Jeffrey T. Parks, Michael P. Scarpelli,
10                                             Steven J. Gomo, Ravi Mhatre, John McAdam,
                                               Susan L. Bostrom, Craig Conway, Sudheesh N.
11                                             Vadakkedath, Louis J. Attanasio, Kenneth W.
                                               Long III, and Nutanix, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            -4-
                 STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                    Lead Case No. 3:19-CV-03817-WHO
             Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 5 of 7




 1          I, Shane P. Sanders, am the ECF User whose ID and password are being used to file this Stipulation

 2 and [Proposed] Order Voluntarily Dismissing Action. In compliance with Civil L.R. 5-1(i), I hereby attest

 3 that concurrence in the filing of this document has been obtained from each of the other signatories.

 4
                                                                         /s/ Shane P. Sanders
 5
                                                                        SHANE P. SANDERS
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     -5-
                   STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                      Lead Case No. 3:19-CV-03817-WHO
        Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 6 of 7




                                  [PROPOSED] ORDER
 1

 2     PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     DATED:
 5                                      HONORABLE WILLIAM H. ORRICK
                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                         -6-
              STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                 Lead Case No. 3:19-CV-03817-WHO
              Case 3:19-cv-03817-WHO Document 73 Filed 12/01/20 Page 7 of 7




                                         CERTIFICATE OF SERVICE
 1
            I hereby certify that on December 1, 2020, I authorized the electronic filing of the forgoing
 2
     document with the Clerk of the Court using the CM/ECF system which will send notification of such
 3
     filing to the e-mail addresses denoted on the Electronic Mail Notice List.
 4
            I certify under penalty of perjury under the laws of the United States of America that the foregoing
 5
     is true and correct. Executed on December 1, 2020.
 6

 7                                                                      /s/ Shane P. Sanders
 8                                                                     SHANE P. SANDERS

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                      -7-
                    STIPULATION AND [PROPOSED] ORDER VOLUNTARILY DISMISSING ACTION
                                       Lead Case No. 3:19-CV-03817-WHO
